DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016224105 to Hartmann (hereinafter referred to as Hartmann) in view of US Patent Application Publication No. 2014/0093301 to Cho (hereinafter referred to as Cho).
	In regard to claims 1 and 17, as shown in figures 1 – 4, Hartmann discloses a suction apparatus (10) having a housing (12), at least one cyclone chamber (24), a collection container (14) configured to be releasably connectable to the housing, and a filter element (16). Hartmann does not disclose at least one positioning device arranged within the cyclone chamber and configured for positioning at least one collection element within the cyclone chamber, wherein the filter element is spaced apart from the at least one collection element. Cho discloses a similar suction apparatus that removes dust by a cyclonic separation, see figures 6 and 7. Cho includes a device (100) that forms a collection container. As best shown in figures 3 – 5, Cho includes a bag (A), which forms a collection element, in the collection container. Cho uses a wall (12) to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann to include a bag, or collection element, in the cyclone chamber with a wall or positioning device extending from the housing into the cyclone chamber to hold the bag in place as suggested by Cho in order to allow for easier removal of the collected dust. The filter element is spaced apart from the collection element in this combination as the collection element extends substantially along the inner surface of the collection container. 
	In regard to claim 2, in the combination, the positioning device is configured in the same manner as in Cho to urge the collection element into contact with the collection container during operation of the suction apparatus. 
	In regard to claim 3, in the combination, the positioning device is configured in the same manner as in Cho to hold the collection element on the positioning device. 
	In regard to claims 4 and 5, in the combination, the positioning device is disposed radially and coaxially between the filter element and the collection container. 
	In regard to claim 6, in the combination, the positioning device extends into the collection container such that the collection container can be considered to at least partially receive the positioning device. 
	In regard to claim 7, in the combination, the positioning device would be disposed on the housing (12) to be removable from the collection container. 

	In regard to claim 9, the positioning device can be considered to include at least one positioning element for positioning the collection element on the collection container. 
	In regard to claim 10, the positioning device is connected to the housing in the combination and inherently includes at least one connection element configured for connecting the positioning device to the housing. It is further noted that the position device is part of the suction apparatus and thus is connected to the housing, collection container, and the filter element when the suction apparatus is fully assembled.
	In regard to clam 11, the portion of the housing where the positioning device attaches can be considered to form at least one frame element configured to stabilize the positioning device, as broadly recited in the claim. 
	In regard to claims 12 – 15, Cho is used as the secondary reference disclosing the positioning element. Cho discloses an inner wall (12) that forms the positioning element. Cho does not disclose a plurality of positioning elements. There is no evidence, however, that Cho would require a continuous wall to function. Predictably, a plurality of wall segments with gaps in between would allow less material to be used to lower the weight and/or cost of making of the suction apparatus. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hartmann and Cho to form the positioning element as a plurality of spaced apart wall segments in order to allow less material to be used to . 

Response to Arguments
Applicant’s arguments, see pages 7 – 12, filed September 24, 2021, with respect to all the previous rejections of claim(s) 1 – 15 and 17 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773